       Case 2:20-cv-00496-KG-GJF Document 23 Filed 04/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



JEFF SWANSON,

       Plaintiff

v.                                                     Cause No. 2:20-CV-00496 KG/GJF

COUY GRIFFIN, Otero County Commissioner
in his individual capacity arising under the color of
law, and SYLVIA TILBROOK, Otero County
Records Custodian,

       Defendants.


                   NOTICE TO THE COURT OF EXTENSION OF TIME

       COME NOW Defendant Couy Griffin, by and through counsel of record, Hinkle Shanor

LLP (Stephen S. Shanor and Chelsea R. Green), and hereby notifies the Court that the parties have

agreed to an extension of time for Defendant Griffin to file his answer or other responsive pleading

to Plaintiff’s Complaint [Doc. 1.2]. The parties have agreed to an extension of time up and through

April 23, 2021.


                                              Respectfully Submitted

                                              HINKLE SHANOR LLP


                                              /s/ Stephen S. Shanor
                                              Stephen S. Shanor
                                              Chelsea R. Green
                                              P.O. Box 10
                                              Roswell, NM 88202-0010
                                              575-622-6510 / 575-623-9332 Fax
                                              ssshanor@hinklelawfirm.com
                                              cgreen@hinklelawfirm.com
                                              Attorneys for Defendant Couy Griffin

                                                 1
          Case 2:20-cv-00496-KG-GJF Document 23 Filed 04/15/21 Page 2 of 2




                                          CERTIFICATE OF SERVICE


          I hereby certify that on this April 15, 2021, I caused the foregoing NOTICE along with this Certificate of

Service, to be served and filed electronically through the CM/ECF File & Serve electronic filing system, which caused

all parties or counsel of record to be served by electronic means, as more fully reflected on the Notice of Electronic

Filing.


                                                      HINKLE SHANOR LLP
                                                      _/s/ Stephen S. Shanor




                                                          2
